 

 

 

Case 18-10303-EPK Doc 42 Filed 06/20/19 Page1of1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA - WEST PALM BEACH

In Re: Case No. 18-10303-EPK
FLORANCE GENE THOMPSON, Chapter 13

Debtor(s). Honorable Erik P. Kimball
i

NOTICE OF APPEARANCE AND
REQUEST FOR SERVICE OF NOTICES

TO: Clerk of the Court Dana L. Kaplan
US Bankruptcy Court 1665 Palm Beach Lakes Blvd #1000
701 Clematis St, Rm 202 West Palm Beach, FL 33401

West Palm Beach, FL 33401

PLEASE ENTER THE APPEARANCE of DANA NESSEL, Attorney General,
and Moe Freedman, Assistant Attorney General, as attorneys for
the State of Michigan, Department of Treasury, in the above-entitled cause; this
appearance is entered as required by FR Bankr P 9010(b) and does not
constitute a general appearance.

Pursuant to FR Bankr P 2002(g), the undersigned requests that copies of all
notices required to be mailed to all creditors be served on the undersigned.

DANA NESSEL
Attorney General

eee
/s/_ Moe Freedman
Moe Freedman (P74224)
Assistant Attorney General
Cadillac Place, Ste. 10-200
3030 W. Grand Blvd.
Detroit, MI 48202
Telephone: (313) 456-0140

E-Mail: FreedmanM1@michigan.gov

Dated: June 19, 2019

 
